DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 5/13/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examiner both Species and all claims.  This is found persuasive and the requirement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone (US 6513974).
Malone discloses a thermally insulated three-dimensional bag comprising a bag body (10) wherein the bag body (10) consists of a front surface (22, 26), a side surface (24a, 24b) and a bottom surface (28); said front surface (22, 26) is symmetrically formed on two sides of said bottom surface (see Fig. 4); said side surface comprises the first connecting surfaces (58a) symmetrically formed on two sides of the front surface (see Fig. 4) and the second connecting surfaces (top half of 58c) symmetrically formed on the other two sides of the bottom surface (see Fig. 4); a matching portion (edge where joint 64 happens) used for connecting the second connecting surfaces is formed on the first connecting surfaces (see Fig. 2) and a gap is defined between said second connecting surfaces and the matching portion (see Fig. 7); when the three-dimensional bag is formed, said front surface and the second connecting faces are turned over towards the same side on the bottom surface (see Fig. 2); said first connecting surfaces are turned over towards one side where said second connecting surface are located on said front surface and is connected with the first connecting surface on the front surface of the other side, and said first connecting surface and the second connecting surface are connected to form said side surface by connecting said edge facing said gap of the matching portion to said first connecting surface (see Fig. 2, connected at 64).  
Malone further discloses said second connecting surface may be triangular (see Fig. 4); said second connecting surface may be square (‘may be’ language renders the feature optional); the first connecting portions are formed on all edges of said matching portion, the second connecting portions are formed symmetrically on said second connecting surface and are used for being attached to the first connecting portion (see Figs. 2, 4); said first connecting surface formed in one end of said two sides of the front surface is symmetrically arranged with the third connecting portions while the first connecting surface formed in the other end of said two sides of the front surface is symmetrically arranged with the fourth connecting portions for being attached to the third connecting portions (see Figs. 2, 4); the connection 1between said first connecting portion and the second connecting portion and the connection between said third connecting portion and the fourth connecting portion are all pressed by ultrasonic waves (product by process limitation treated in accordance with MPEP 2113; radio-frequency welding meets structural equivalency); and folds are formed between said second connecting portion and second connecting surface, between said fourth connecting portion and the first connecting surfaces, between said front surface and the bottom surface, between said first connecting surface and the front surface and between said second connecting surface and the bottom surface; intercommunicated fold is formed on said second connecting surface and the middle part of said bottom surface (see Fig. 5A, 5B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 6513974) as applied to claim 1 above, and further in view of Pruchnicki et al. (US 2007/0274613, hereinafter ‘Pruchnicki’).
Malone discloses all limitations of the claim(s) as detailed above and further including a bag opening formed above the bag body () except does not expressly disclose the zipper or handle connected via sewing.
However, Pruchnicki teaches a foldable insulated container including a zipper (30) is connected with the bag opening (see Fig. 4a) wherein said bag opening is connected with the zipper via sewing (para 0082); and a handle (46, 48) is arranged on said bag body which is connected with the bag body via sewing, and the handle is made of webbing (para 0091).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the zipper closure taught by Pruchnicki to the insulative carrier bag taught by Malone, in order to provide a strong, quick closure to the opening as taught by Pruchnicki (para 0074).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the handle members taught by Pruchnicki to the insulative carrier bag taught by Malone, in order to allow the bag to be carried by the user as taught by Pruchnicki (para 0005).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 6513974) as applied to claim 1 above, and further in view of Culp et al. (US 2015/0175338, hereinafter ‘Culp’) and Barlas et al. (US 2018/0141698, hereinafter ‘Barlas’).
Malone discloses all limitations of the claim(s) as detailed above except does not expressly disclose the bag body being made of pearl wool and aluminized film as claimed.
However, Culp teaches the sue of expanded polyethylene foam (aka pearl wool) (para 0028) as an insulative material in the construction of an insulated carrying bag and Barlas teaches the use of aluminized film (Mylar) (para 0083) to enhance the thermal insulation of the walls.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use pearl wool and aluminized film in the construction of the Malone bag walls as taught by Culp and Barlas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone (US 6513974) as applied to claim 1 above, and further in view of Charlebois et al. (US 2016/0073751, hereinafter ‘Charlebois’).
Malone discloses all limitations of the claim(s) as detailed above except does not expressly disclose the inner bag as claimed.
However, Charlebois teaches using an EVA liner inside an insulated carrying device (para 0044) which meets the scope of the claimed inner bag.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use EVA as a liner material as taught by Charlebois, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
August 1, 2022